Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/18/2022 has been considered. 


Allowable Subject Matter

Claims 1-26 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Applicant’s submitted IDS (07/18/2022) were considered. In particular the International Search Report dated 04/25/2022 was reviewed.
Examiner does not agree with the report’s equating/ interpreting Applicant’s claimed “file extent index” to the DASH prescribed “manifest file”. Though the manifest files are known to enumerate the file location in a playlist (e.g. URL of where the files may be obtained from), they do not known for imparting “byte ranges” in a file as disclosed/ claimed by the Applicant (Applicant’s Specification, in particular Figs. 6).

As such the allowance of claims 1-26 is maintained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421